DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on May 2, 2022 has been considered.
Applicant’s arguments filed on May 2, 2022 with respect to rejections of claims 21 – 38 under Dudovich in view of Hodge have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the last Office correspondence is withdrawn.
Applicant added a new drawing (Figure 3) which is flow diagram drawn to a method corresponding to the claim recitations from independent method Claim 21.
Claims 21, 23 – 29 and 31 – 38 are pending in this Office correspondence.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 21, 23 – 29 and 31 – 38 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Dudovich (USPGPUB 2015/0199575), which discloses a video source at a predetermined location to capture video containing people passing through a field of view of the video source at the predetermined location. The bodily characteristics including facial characteristics, hair, age of each person passing through the field of view of the video source are determined by providing the captured video to the analytics component. An image of each person is stored in a database. Determination is made on whether the each person is a customer or store associate; Hodge (USPGPUB 2015/0019162), which discloses detecting motion of electronic device, storing information about movement to temporary storage, analyzing stored information to attempt to determine an action corresponding to motion with respect to electronic device, after detecting motion, predicting direction of one of users with respect to electronic device based in part on detected motion, and capturing information, determined in part by determined action, over angular range surrounding predicted direction of user to determine actual direction to user from electronic device; Wang (USPGPUB 2013/0294642), which involves detecting a face appearing in a frame of digital video data by processing a video file with facial detection algorithm executing in computers. User-selectable link is configured to be activated along a track of the face through frames of the video data, where the link includes a data address for obtaining additional information about a person identified with the face. The video data is stored associated with the link in a computer memory. The additional information about the person is stored in a memory location addressed by the data address; and Steinberg (USPGPUB 2015/0067600) which involves selecting a set of images that closely match the currently-selected face. The image in the set of images is displayed concurrently with display of the currently-selected face. A controller is provided within graphical user interface for enabling a user to select a target image from the set of images. The currently-selected face is associated with a person to which the target image corresponds, in response to detecting that the user selects a target image using control.
The combination of the above-mentioned prior arts does not explicitly teach executing a specific action to call attention of an external user, wherein the predetermined condition comprises at least one selected from the group of a temporal condition and a repetition condition; wherein the temporal condition comprises determining whether a timestamp of the temporary data object is within a time window delimited by a past time t2 and a past time tl, where t2 is earlier than tl, and wherein the temporary data object comprises a timestamp indicating a creation time of the temporary data object, and a match counter indicating a number of times a match for the temporary data object has been found – as disclosed in independent claims 21, 37 and 38. 
Thus, based on the applicant's amendment to clarify claimed subject matter, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162